Judgment, denominated an order, in proceeding under article 78 of CPLR granting petitioner stockholders an examination of the books of account of respondent corporation unanimously affirmed, with $50 costs and disbursements to petitioners-respondents. In affirming, the court notes that *818Special Term was not correct in referring to Mr. Riehman as a director of the corporation in question. But this makes no difference. On general principles applicable to a close corporation with petitioners owning, concededly, at least 49% of the stock, and without a satisfactory showing of bad faith on their part, petitioners were entitled to the relief sought (Matter of Mook v. American Fabrics Co., 24 A D 2d 971). Concur — Breitel, J. P., Rabin, McNally, Steuer and Capozzoli, JJ.